Name: Commission Decision No 1835/85/ECSC of 2 July 1985 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Asia and Oceania;  trade;  Europe
 Date Published: 1985-07-03

 Avis juridique important|31985S1835Commission Decision No 1835/85/ECSC of 2 July 1985 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries Official Journal L 173 , 03/07/1985 P. 0011 - 0012 Spanish special edition: Chapter 13 Volume 19 P. 0005 Portuguese special edition Chapter 13 Volume 19 P. 0005 *****COMMISSION DECISION No 1835/85/ECSC of 2 July 1985 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 527/78/ECSC of 14 March 1978 prohibiting alignment on offers of iron and steel products originating in certain third countries (1), as last amended by Decision No 876/85/ECSC (2), and in particular the second paragraph of Article 1 thereof, Whereas the Commission has concluded arrangements with Norway and Japan and it is accordingly necessary to include those countries in the Annex to the said Decision, together with details of the iron and steel products covered by the arrangements in question, HAS ADOPTED THIS DECISION: Article 1 The points in the Annex hereto are hereby added to the Annex to Decision No 527/78/ECSC. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 73, 15. 3. 1978, p. 16. (2) OJ No L 95, 2. 4. 1985, p. 24. ANNEX '14. NORWAY As regards the iron and steel products subject to guidance prices, minimum prices and basic prices as referred to in the following Official Journals: - OJ No L 370, 29. 12. 1982, p. 15 (guidance prices), - OJ No L 373, 31. 12. 1983, p. 1 (minimum prices), - OJ No L 321, 17. 11. 1982, p. 1 (basic prices), - OJ No C 37, 11. 2. 1984, p. 3 (basic prices), as well as the products within subheading 73.15 A VII b) 1 and 73.15 B VII b) 2 aa) of the Common Customs Tariff. 15. JAPAN As regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.06 to 73.13 inclusive; 73.15 in the forms mentioned in heading Nos 73.06 to 73.13 inclusive, excluding 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B 1 b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33.'